Title: To Thomas Jefferson from Arthur S. Brockenbrough, July 1823
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

An Estimate of the cost of the rasing floor & roofing of aHouse 40 by 50 feet2500ft Joists 6 by 8 of oak  a $40 pr$100.001500ft Rafters of Pine Collar beams & ashler studing a $3045.002800ft Sheeting plank a $15 pr42.0052Squares of Framing in rasing floor  & roof joists}78.00to be 6 inches apart—Rafters 2 ft from centerto center a $1.50. p 5 qt presuming it to beruff framing2250feet Tongued & Grooved sheeting plank to}33.75be well seasoned for a Tin roof 1D.50c$298.75200 cut Nails a 9c18.$316.75